Ex 99.1 CONTACT:Investor Relations (214) 792-4415 SOUTHWEST AIRLINES REPORTS OCTOBER TRAFFIC DALLAS, TEXAS – November 5, 2009 Southwest Airlines Co. (NYSE: LUV) announced today that the Company flew 6.3 billion revenue passenger miles (RPMs) in October 2009, a 1.9 percent increase from the 6.2 billion RPMs flown in October 2008.Available seat miles (ASMs) decreased 9.4 percent to 8.0 billion from the October 2008 level of 8.8 billion.The load factor for the month was 79.2 percent, compared to 70.4 percent for the same period last year.For October 2009, passenger revenue per ASM is estimated to have increased in the one percent range as compared to October 2008. For the ten months ended October 31, 2009, Southwest flew 62.6 billion RPMs, compared to 62.4 billion RPMs for the same period in 2008, an increase of 0.3 percent.Available seat miles decreased 4.8 percent to 82.5 billion from the 2008 level of 86.6billion.The year-to-date load factor was 75.9 percent, compared to 72.1 percent for the same period last year. This release, as well as past news releases on Southwest, are available online at southwest.com. /more SOUTHWEST AIRLINES CO. PRELIMINARY COMPARATIVE TRAFFIC STATISTICS OCTOBER 2009 2008 CHANGE Revenue passengers carried 7,435,140 7,489,319 (0.7 )% Enplaned passengers 8,776,079 8,562,562 2.5 % Revenue passenger miles (000) 6,325,204 6,207,582 1.9 % Available seat miles (000) 7,987,167 8,812,152 (9.4 )% Load factor 79.2 % 70.4 % 8.8 pts. Average length of haul 851 829 2.7 % Trips flown 92,670 101,224 (8.5 )% YEAR-TO-DATE 2009 2008 CHANGE Revenue passengers carried 72,246,591 75,230,495 (4.0 )% Enplaned passengers 84,727,867 86,508,315 (2.1 )% Revenue passenger miles (000) 62,606,891 62,434,092 0.3 % Available seat miles (000) 82,482,784 86,627,709 (4.8 )% Load factor 75.9 % 72.1 % 3.8 pts. Average length of haul 867 830 4.5 % Trips flown 945,041 999,983 (5.5 )% ***
